DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 12-16, 22-26 in the reply filed on 04/07/2022 is acknowledged.
Furthermore, Claim17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more reinforcing members, in claim 12, and a leg reinforcement portion, claim 13” and “wherein the reinforcing portion completely surrounds the opening of the ankle support portion, claim 24” and ”claim 25, wherein the reinforcing portion of the ankle support portion has a thickness that is greater than a thickness of a majority of the rest of the ankle support portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figures (6A and 6B, as shows in par ) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “leg reinforcement portion, claim 13” and ankle reinforcement portion, claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, recites “wherein the reinforcing portion completely surrounds the opening of the ankle support portion”, renders the claim indefinite because it is unclear which structure encompassed by such limitation.  For the purpose of examination and as best understood, the limitation is interpreted to means that “wherein the reinforcing portion substantially surrounds the opening of the ankle support portion”. 
Claim 25, recites “wherein the reinforcing portion of the ankle support portion has a thickness that is greater than a thickness of a majority of the rest of the ankle support portion”, renders the claim indefinite because it is unclear which structure encompassed by such limitation.
Claim 26 is dependent of claim 25 therefore also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sinreich (2006/0229542).
Regarding claim 12, Sinreich discloses a boot (fig.1) comprising: a rigid outer shell including a main body (structure of fig.1) having: a base portion (at element 50) adjacent to a portion of a foot of a subject; a leg portion (22) adjacent to a portion of a leg of the subject; and an ankle support portion (at element 40) integral with and coupling the base portion of the main body with the leg portion of the main body, the ankle portion of the main body being adjacent to two opposing sides (fig.1 shows two opening on both sides below elements 76) of an ankle of the subject (fig.1), the ankle support portion of the main body having an opening (fig.2 shows the structure 10 having opening for receiving a footwear of user) and one or more reinforcing members (at 28), but does not explicitly disclose wherein the opening in the ankle support portion aids in preventing contact between an incision area on the first side of the ankle of the subject and the rigid outer shell.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that element 76 are configured to position both sides of the ankle portions of the wearer when is worn thus to prevent in contact with other objects.
Regarding claim 13, Sinreich discloses the boot of claim 12, wherein the one or more reinforcing members includes a leg reinforcement portion (fig.2 shows structures of elements 28 disposed on both sides of the footwear) on an outer surface of a first side of the leg portion of the main body of the rigid outer shell and a base reinforcement portion (fig.1 shows a curve shape disposed on both side footwear at region 50) on an outer surface of a first side of the base portion of the main body of the rigid outer shell.
Regarding claims 14-16, Sinreich discloses the boot of claim 13, wherein the one or more reinforcing members includes an ankle reinforcement portion (at around element 46 of fig.1) on an outer surface of a first side of the ankle support portion, the ankle reinforcement portion being integral with and coupling the leg reinforcement portion and the base reinforcement portion (fig.1); wherein the ankle reinforcement portion surrounds at least a portion of the opening in the main body of the ankle support portion of the rigid outer shell (fig.1 shows at round region of element/recess 42); wherein the opening in the in the main body of the ankle support portion of the rigid outer shell and the ankle reinforcement portion of the one or more reinforcing members has a generally semi-circular shape (fig.1).

Regarding claim 22, Sinreich discloses a boot (fig.1) comprising: a rigid outer shell including a main body (a structure of element 10) having: a base portion (fig.1 shows a base at 50) configured to be positioned adjacent to a portion of a foot of a subject; a leg portion (at element 22) configured to be positioned adjacent to a portion of a leg of the subject; and an ankle support portion (at around element 40) integral with and coupling the base portion of the main body with the leg portion of the main body, the ankle portion of the main body being configured to be positioned adjacent to two opposing sides of an ankle of the subject, the ankle support portion of the main body having an opening (at 48, fig.2) and a reinforcing portion (42) adjacent to the opening, but does not disclose the opening in the ankle support portion being configured to aid in preventing contact between an incision area on a first one of the two opposing sides of the ankle of the subject and the rigid outer shell. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that element 76 are configured to position both sides of the ankle portions of the wearer when is worn thus to prevent in contact with other objects.
Regarding claims 23-24, Sinreich discloses the boot of claim 22, wherein the reinforcing portion at least partially surrounds the opening of the ankle support portion (fig.2); wherein the reinforcing portion substantially surrounds the opening of the ankle support portion (fig.2).
Regarding claims 25-26, Sinreich does not discloses wherein the reinforcing portion of the ankle support portion has a thickness that is greater than a thickness of a majority of the rest of the ankle support portion; wherein the thickness of the reinforcing portion of the ankle support portion is at least two times greater than the thickness of the majority of the rest of the ankle support portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different wall thickness in order to achieve an optimal configuration, since discovering an optimum value of different wall thickness involves routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732